Citation Nr: 0210653	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO decision which denied service 
connection for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  Bilateral hearing loss was noted on military entrance 
examination and therefore preexisted the veteran's active 
service, and there was no increase in severity of the 
underlying condition on account of service.

3.  The veteran's tinnitus was not present during service or 
for many years thereafter, and was not caused by any incident 
of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has been notified of evidence required to 
substantiate the claims.  Such notice is found in requests 
for evidence, the rating decision, the statement of the case, 
and a supplemental statement of the case.  The veteran has 
not responded to requests for necessary evidence.  He has 
submitted written arguments and personal testimony.  The 
Board concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id.  Although the veteran's representative 
asserts that a VA examination is warranted to determine the 
etiology of the veteran's current bilateral hearing loss, the 
Board finds that a medical examination is not necessary to 
make a decision on the claim, given the medical evidence that 
bilateral hearing loss preexisted military service.  
38 U.S.C.A. § 5103A (d) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Based on the entire record, the Board finds 
that all relevant evidence has been developed to the extent 
possible, and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.


I.  Factual Background

The veteran's DD Form 214 shows that his primary military 
occupational specialty (MOS) was that of a power generator 
equipment operator/mechanic.

A review of the veteran's service medical records shows that 
on medical examination performed for induction purposes in 
February 1965, his ears were listed as normal, and his 
hearing was 15/15 hearing, bilaterally, on whispered voice 
testing.  Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 40, 30, 30, and 35 respectively, in the right 
ear; and 25, 25, 30, and 25 in the left ear [converted to 
current standards].  The examiner wrote "deafness" in the 
box entitled "Summary of Defects and Diagnoses".  The 
veteran's physical profile (PULHES) included H-2 (slightly 
below normal) for hearing.  Tinnitus was not noted on the 
entrance examination.

On medical examination performed for separation purposes in 
November 1967, the veteran's ears were listed as normal, and 
his hearing was 15/15, bilaterally, on whispered voice 
testing.  No disqualifying defects were found, and the 
veteran's physical profile (PULHES) included H-1 (normal) for 
hearing.  In a November 1967 report of medical history, the 
veteran denied a history of hearing loss or ear trouble.  In 
February 1968, the veteran stated that there had been no 
change in his medical condition since his separation medical 
examination.  Service medical records are negative for 
complaints or treatment of bilateral hearing loss or 
tinnitus.

Post-service medical records are negative for hearing loss 
for many years.

In August 1998, the veteran submitted claims for service 
connection for bilateral hearing loss and tinnitus.  He said 
that such disabilities were incurred in service due to 
prolonged periods of high levels of noise exposure in his job 
operating power generating equipment.

In January 1999, the veteran submitted a photocopy of private 
audiometric testing.  Neither the date of the testing nor the 
identity of the examiner is indicated on this photocopy.  
Such tests reveal that the veteran has hearing loss, and that 
he was fitted for hearing aids.

By a statement dated in February 1999, the veteran said his 
hearing was in good shape when he entered military service, 
and contended that his years of working with generators in 
service had an adverse impact on his hearing.

By a letter to the veteran dated in October 2001, the RO 
notified him of the recent passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  They asked him to provide 
medical evidence showing treatment for bilateral hearing loss 
and tinnitus dated since separation from service.  With 
respect to the report of private audiometric testing 
submitted by the veteran, the RO asked him to identify where 
and when such testing was performed.  The veteran did not 
respond to this letter.

In an April 2002 supplemental statement of the case, the RO 
advised the veteran that if there was any evidence which 
would support his claims which had not yet been considered, 
he should identify such evidence so the RO could help him to 
obtain it.  The veteran did not respond to this supplemental 
statement of the case.

At a June 2002 Travel Board hearing, the veteran reiterated 
many of his assertions.  His representative stated that the 
veteran was a power generator operator for about two years 
during service, and that the veteran currently had hearing 
loss and tinnitus.  The veteran testified that during service 
in Vietnam, he worked on two 20-kilowatt generators in a 
trailer next to a control tower for an airstrip.  He stated 
that one generator was always running, and that it was so 
loud that if he attempted to talk to someone he would have to 
scream.  He said he was not given ear protection.  He said he 
was in the trailer from daylight until dark.  He said he was 
also exposed to noise from aircraft and from ordnance.  He 
said he did not recall any audiometric examinations during 
service.  He said he complained of hearing loss during 
service, but no one paid attention to him.  He stated that 
prior to service, he worked in a bedspring factory, sewing 
bedsprings.  He said it was not loud in the factory.  He 
stated that after service he worked as a carpenter in strip 
construction for about two or three years, which mostly 
involved building concrete forms.  He said that they did not 
use many power tools.  He said that at time he was only given 
little foam ear plugs for hearing protection.  He said that 
after that he was a construction superintendent.  The veteran 
was wearing hearing aids at the Travel Board hearing, and he 
said he had been wearing hearing aids since about 1984 or 
1985.  He said he had not been treated by VA for hearing 
problems.  The veteran's representative asserted that a VA 
examination was warranted to determine the etiology of the 
veteran's bilateral hearing loss.  The veteran testified that 
he first noticed tinnitus in 1970 or 1971, and that he still 
had it.

In August 2002, the Board received a letter from the veteran, 
enclosing an August 2002 letter from L. D. McIntire, D.O., 
with a July 2002 report of audiometric testing.  Dr. McIntire 
stated that he evaluated the veteran's longstanding 
sensorineural hearing loss and associated tinnitus in July 
2002.  He stated, "While in the Army, you experienced 
considerable noise trauma which has contributed to your 
profound sensorineural hearing loss."  The associated report 
of audiometric testing shows that the veteran has bilateral 
hearing loss.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service incurrence will be presumed for 
certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

The veteran claims service connection for bilateral hearing 
loss and tinnitus which he asserts were incurred during 
military service.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2001).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2001).

The Board notes that deafness was objectively noted at the 
veteran's service entrance examination in February 1965.  
Moreover, audiometric testing performed at that time showed a 
hearing loss disability under the standards of 38 C.F.R. § 
3.385.  Thus, the presumption of soundness does not apply to 
bilateral hearing loss.  As bilateral hearing loss preexisted 
service, service connection may be granted only if the 
condition was aggravated by service.  For a finding of 
aggravation, there must be an increase in severity of the 
underlying condition during service, not just intermittent 
flare-ups of symptoms.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Service medical records are negative for complaints or 
treatment of bilateral hearing loss or tinnitus, and neither 
was noted on separation medical examination in November 1967.  
At that examination, the veteran's hearing was 15/15, 
bilaterally, on whispered voice testing, and his physical 
profile (PULHES) included H-1 (normal) for hearing.  The 
service medical records do not suggest that the pre-service 
bilateral hearing loss became worse in service, and are 
entirely negative for tinnitus.  

There is no evidence of bilateral hearing loss dated soon 
after service.  In this regard, the Board notes that the 
undated report of private audiometric testing submitted by 
the veteran reflects that he was fitted for hearing aids, and 
the veteran has testified that he did not begin wearing 
hearing aids until 1984 or 1985.  Hence this report cannot be 
dated earlier than 1984.   There is no post-service medical 
evidence of tinnitus until 2002, and the veteran has 
testified that he first noticed tinnitus in 1970 or 1971 (two 
or three years after separation from service).

The Board accepts the veteran's contentions regarding his 
exposure to loud noise in service.  However, the medical 
evidence shows that the veteran's bilateral hearing loss 
preexisted military service, and does not show that it was 
aggravated by such service.  

Although Dr. McIntire has stated that the veteran experienced 
noise trauma in service which contributed to his hearing 
loss, the Board notes that this statement is clearly based 
the history provided by the veteran.  A mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such, this medical 
statement has no probative value in connecting any current 
bilateral hearing loss or tinnitus to service.  Id. 

The veteran has asserted that he incurred bilateral hearing 
loss and tinnitus during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

